Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 20 is objected to because of the following informalities:
a.	 Claim 20 is dependent on itself.  Examiner will assume that it is dependent on claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (USP# 5,574,290).
With regards to claim 1, You teaches an apparatus, comprising:

a second superconducting material formed in a second pattern distinct from the first pattern, the first pattern and the second pattern overlapping at a first defined position of the first pattern and being non-overlapping at a second defined position of the first pattern (see Fig. 2 and 3, second superconducting material 12’’ distinct from 12’; 12’ and 12’’ overlapping at a first position; a second position of 12’’ not overlapped with 12’); and 
a Josephson junction located at the first defined position at which the first pattern and the second pattern overlap, wherein the Josephson Junction comprises an insulating barrier that connects the first superconducting material and the second superconducting material (see Fig. 11, Josephson Junction (JJ) at first position, insulating barrier layer 15 present connecting 12’ and 12’’).

	With regards to claim 3, You teaches the apparatus of claim 1, wherein the apparatus is a gradiometric superconducting quantum interference device (see col. 2 – col. 3, SQUID device employed).

	With regards to claim 4, You teaches the apparatus of claim 1, wherein the Josephson junction is a superconductor- insulator-superconductor Josephson junction (see Fig. 2 and 3, superconductor – insulator – superconductor junction formed of 12’ - 15 – 12’’). 

	With regards to claim 11, You teaches a method, comprising: 
depositing a first superconducting material onto a substrate, wherein the first superconducting material is formed in a first pattern having a hollow interior region (see Fig. 2 and 3, first superconductor material 12’ with a hollow interior region (i.e. hollow region between the fork prongs), substrate 13); 316/738,589

depositing a second superconducting material formed in a second pattern distinct from the first pattern over the insulating barrier to form a Josephson junction, wherein the Josephson Junction is formed at a defined position at which the first pattern, the second pattern and the insulating barrier overlap (see Fig. 2 and 3, second superconducting material 12’’ forming JJ with 12’ at defined position where first pattern 12’, insulating layer 15, and second pattern 12’’).

With regards to claim 12, You teaches the method of claim 11, wherein the method forms a gradiometric superconducting quantum interference device, and wherein the Josephson junction is a superconductor-insulator-superconductor Josephson junction that connects the first superconducting material and the second superconducting material (see col. 2 – col. 3, SQUID device produced, see Fig. 2 and 3, SIS shown).

	With regards to claim 16, You teaches a method, comprising: 
forming a first pattern of a first superconducting material on a substrate (see Fig. 2 and 3, first pattern 12’ on substrate 13); 
forming an insulating barrier adjacent to the first superconducting material such that the first superconducting material separates the insulating barrier from the substrate (see Fig. 2 and 3, insulating barrier 15 on layer 12’, layer 12’ separates insulating barrier 15 from substrate 13); and 416/738,589


forming a second pattern of a second superconducting material across the insulating barrier to form a Josephson junction, wherein a first shape of the first pattern is distinct from a second shape of the second pattern (see Fig. 2 and 3, second pattern 12’’ to form a JJ, first shape of 12’ distinct from 12’’).

	With regards to claim 17, You teaches the method of claim 16, wherein the method forms a gradiometric superconducting quantum interference device, and wherein the Josephson junction is a superconductor-insulator-superconductor Josephson junction that connects the first pattern of superconducting material and the second pattern of superconducting material (see col. 2 – col. 3, SQUID device employed, see Fig. 2 and 3, SIS JJ utilized).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of Brink et al. (USP# 10,256,392 B1, hereinafter Brink).
With regards to claim 5, You is silent teaching the apparatus of claim 1, wherein the Josephson junction comprises a first superconductor metal comprised within the first superconducting 216/738,589material and a second superconductor metal comprised within the second superconducting material.
	In the same field of endeavor, Brink teaches how superconductor can be comprised of metal (see col. 8, lines 13-25).	
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a metal to a superconductor since it is well known that superconductors can be metal as well as take advantage of metallic properties being low resistance.
	
With regards to claim 6, Brink teaches the apparatus of claim 5, wherein the first superconductor metal is different from the second superconductor metal (see col. 8, lines 13-25).


It would have been obvious to a person having ordinary skill in the art at the time of filing to select known superconductors based on suitability.  Here, one being a type I superconductor and the other being a type II superconductor can be selected because of their unique superconducting properties regarding their superconducting resilience from applied magnetic fields.

Claims 2, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claims 1 and 16 above, and further in view of Yoscovits et al. (Pub No. US 2019/0042967 A1, hereinafter Yoscovits).
With regards to claim 2, You is silent teaching the apparatus of claim 1, wherein the first superconducting material is operably coupled to a first capacitor pad, and wherein the second superconducting material extends across the first pattern to operably couple to a second capacitor pad.
In the same field of endeavor, Yoscovits teaches how the terminal ends of the superconductor patterns are connected to capacitor pads (see ¶44, ¶47, bonding pads connected).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate capacitive pads to incorporate a capacitance function to the device as taught by Yoscovits.


In the same field of endeavor, Yoscovits teaches how a first and second superconductor can be aluminum separated by aluminum oxide (see ¶24, ¶85).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate aluminum / aluminum oxide / aluminum JJ since it provides a specific degree of superconductivity that is required for a particular application.

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claims 11 and 16 above, and further in view of Brink.
With regards to claims 13 and 18, You is silent teaching the method of claims 11 and 16, wherein the forming the insulating barrier comprises oxidizing the first superconducting material.
In the same field of endeavor, Brink teaches a procedure in which the superconducting layer is oxidized to form the insulating layer (see col. 7, lines 3-10).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to oxidize the superconductor portion to form an insulating layer since doing so would eliminate the need for precursors / chemicals which could increase the cost of manufacturing.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claims 11 and 16 above, and further in view of Yoscovits.
You is silent teaching the methods of claim 11 and 16, wherein the depositing/forming the first superconducting material comprises evaporating the first superconducting material onto the substrate, 
In the same field of endeavor, Yoscovits teaches how a PVD process is utilized to forming the superconducting materials (see ¶84, PVD method utilized).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to use an evaporation method to forming the superconductors since PVD methods are more environmentally friendly than other conventional methods.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 11 above.
With regards to claim 15, You is silent teaching the method of claim 11, wherein the first superconducting material is selected from a first group consisting of a type-1 superconducting material and a type-2 superconducting material, wherein the second superconducting material is selected from a second group consisting of a type-1 superconducting material and a type-2 superconducting material, and wherein the insulating barrier is an electrically insulating dielectric material at low temperature.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select known superconductors based on suitability.  Here, one being a type I superconductor and the other being a type II superconductor can be selected because of their unique superconducting properties regarding their superconducting resilience from applied magnetic fields.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML